Case 20-10343-LSS Doc 3326 Filed 05/07/21 Page1of2

05/01/2021 F | L E D

M1 MAY -7 AMI: 1%

Justice Lauri Selber Silverstein

CLERK -
BSA Bankruptcy BANKRUPTCY COUR;
824 Market Street 6" Floor scan OF DEL AWARF
Wilmington, DE 19801

REF: SAS

This letter is to advise you of what has happened to me since the appalling incident that hap-
pened to me 41 years ago.

   

t is because of what happened to me that | feel the world has changed and the way people are
now, there is no longer a “safe” place in our society for a foundation group who takes children in-
to the woods to be SAFE. How do we know this is not still going on? Boys so scared to TELL
anyone, especially their parents, like | was! So scared to tell them, which | never did...they
NEVER knew this happened to me.

| want everyone who reads this to know...everyone that is involved with BSA is responsible for
what happened to me and the others.

By finally telling my story now, has given me such freedom of my mind and soul. It freed me to
let the poison out of my soul at long last. 1 no longer have to hold this secret in my body. The
shame, guilt, anger, rage is all gone now. The only thing missing is the JUSTICE that needs to
be taken care of and | am hoping that by you reading my Story will help you to get the justice
done in a timely manner. My story is only ONE of thousands of stories with the same out come.

| am now 58 yrs. old, divorced 4 times, and still feel all alone. | am still scared, confused and
don’t understand why this happened to me.

! felt for 41 years that if | told anyone what happened to me that no one would care. Now | feel
someone cares and will do something to actually stop this from happening to other kids-now-and
in the future.

Sincerely,

 

 

 
Case 20-10343-LSS Doc 3326 Filed 05/07/21 Page 2 of 2

   
 

SPRINGFIELD MO 658 ea
Fl c-.

1 MAY 2021 PM3 L

 

 

 

 
